Examiner’s Amendment with Notice of Allowance
This is a reissue application of U.S. Patent No. 8,767,169 (“the ‘169 patent”). This application was filed 11/29/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘169 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/182,514, which issued as RE 47,237.
During the course of prosecution, the specification has been amended, claims 1-20 canceled, and claims 21-40 added. Applicant’s response filed 3/30/2021 (“Response”) is entered. Claims 21-40 are pending.

Examiner’s Amendment
The claim set filed 3/30/2021 includes the status identifier parenthetical “(Amended)” for claims 21, 23, 33, and 35, and does not include status identifiers for any of the remaining claims. The Office considers that new claims in reissue are always “New” relative to the patent, therefore the status identifier should be “New” even when amended. Thus, to the extent this may be required by the rules, change the parenthetical status identifier “(Amended)” to “(New)” in claims 21, 23, 33, and 35, and add the parenthetical “(New)” following the number in claims 22, 24-32, 34, and 36-40. The changes are not substantive and therefore do not require authorization by applicant nor do they require any additional extension of time. See MPEP 714 II.E.



Claim Construction 112(f)
The 112(f) construction discussed in the prior action is maintained. Applicant’s boilerplate argument that 112(f) should not apply is noted, but as the arguments have no specifics the examiner has no reason to reconsider his findings. 

Claim Rejections - 35 USC § 251
The previous rejections under 35 U.S.C. 251 are withdrawn. Applicant’s statement in the remarks section of the Response has sufficiently shown how this application is correcting an error in a different way than the parent reissue application. 

Double Patenting
The terminal disclaimer filed 3/30/2021 has been approved. The prior double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed. Reasons were given in the prior Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992            

/H.B.P/Supervisory Patent Examiner, Art Unit 3992